Hart, J., (after stating the facts). The decision of the chancery court was wrong, because this is an independent suit in chancery, ancl was not a statutory proceeding. Under § 10125 of Crawford & Moses’ Digest it was the duty of the county court to examine the settlement of the county clerk with the collector, and to approve the same, if found correct. Sec-. 101.65 of Crawford & Moses’ Digest provides that, whenever any error's shall be discovered in the settlement of any county officer made with the county court, it shall be the duty of the court, at any time within two years from the date of such settlement, to reconsider and adjust the same. Geo. R. Crews, as collector of Clay County, duly made a settlement with the county court for the drainage taxes collected by him in 1917, and his settlement was approved by the -county court. More than two years elapsed after the approval of.-the settlement.before the present suit was instituted. Hence it is sought to- uphold the decree of the court below, notwithstanding the fact that the record "clearly shows- that the amount sued for in the present suit was left -out of the settlement of the collector with the county court by mistake. The present suit, however, is not a proceeding in the county court to reopen the settlement of the collector and to adjust the same under the statute. It is a proceeding in equity," independent of the statute, to recover the amount of drainage taxes collected by Crews and which he, by mistake, failed to -account for! A court of equity always had original jurisdiction to correct mistakes where the,mistake iss established by competent .and satisfactory proof. State v. Turner, 49 Ark. 311. . 'The origm^l;;juds'dipttdn;.of. equity to. correct ..mistakes “was;, not divested by ■ the statute granting to .'the -county court the power to readjust the settlements of the county collector at any time within two years. Gladish v. Lovewell, 95 Ark. 618, and German National Bank v. Moore, 116 Ark. 490. As we have already seen, the record clearly shows that the collector, by mistake, omitted one page of the drainage taxes collected by him in 1917 for the year 1916, and failed to account to the drainage district therefor. This amounted to $217.15. There are two other small items which he failed to account for in the same settlement. It follows that the chancery court erred in not granting the relief prayed for in the complaint, and for that error the decree will be reversed, and, inasmuch as the case has been fully developed, the chancellor will be directed to grant the relief prayed for in the complaint. It is so ordered.